 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 19cr2026-JAH
12                       Plaintiff,                  PRELIMINARY ORDER OF
13           v.                                      CRIMINAL FORFEITURE
14    JULIO CESAR MORENO-ORTIZ,
15                       Defendant.
16
17         WHEREAS, in the Indictment in the above-captioned case, the United States
18 sought forfeiture of all right, title and interest in specific properties of Defendant
19 JULIO CESAR MORENO-ORTIZ (“Defendant”), pursuant to Title 31, United States
20 Code, Section 5332 (b)(2), as properties involved in the commission of Bulk Cash
21 Smuggling, in violation of Title 31, United States Code, Section 5332 (a) and (b), as
22 charged in the Indictment; and
23         WHEREAS, on or about July 18, 2019, Defendant pled guilty before Magistrate
24 Judge Linda Lopez to the one-count Indictment, consented to the forfeiture allegations
25 of the Indictment, including forfeiture of the following properties:
26                a.    $104,377.00 in United States currency; and
27                b.    One silver 2007 Honda Element SUV with Baja California,
                        Mexico license number U85NRF1 and vehicle identification
28                      number (“VIN”) 5J6YH18797L012248; and
 1         WHEREAS, on August 12, 2019, this Court accepted the guilty plea of
 2 Defendant; and
 3         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
 4 addendum, the United States has established the requisite nexus between the forfeited
 5 properties and the offense; and
 6         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 7 possession of the above-referenced properties, pursuant to 31 U.S.C. § 5332(b)(2) and
 8 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
 9         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
10 authority to take custody of the above-referenced properties which were found
11 forfeitable by the Court; and
12         WHEREAS, the United States, having submitted the Order herein to the
13 Defendant through his attorney of record, to review, and no objections having
14 been received;
15         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
16         1.    Based upon the guilty plea of the Defendant, the United States is hereby
17 authorized to take custody and control of the following assets, and all right, title and
18 interest of Defendant JULIO CESAR MORENO-ORTIZ in the following properties
19 are hereby forfeited to the United States for disposition in accordance with the law,
20 subject to the provisions of 21 U.S.C. § 853(n):
21               a.     $104,377.00 in United States currency; and
22               b.     One silver 2007 Honda Element SUV with Baja California,
                        Mexico license number U85NRF1 and vehicle identification
23                      number (“VIN”) 5J6YH18797L012248.
24         2.    The aforementioned forfeited assets are to be held by the United States
25 Homeland Security Investigations in its secure custody and control.
26               3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby
27 authorized to begin proceedings consistent with any statutory requirements pertaining
28 to ancillary hearings and rights of third parties. The Court shall conduct ancillary
                                            -2-                         19cr2026
 1 proceedings as the Court deems appropriate only upon the receipt of timely third party
 2 petitions filed with the Court and served upon the United States. The Court may
 3 determine any petition without the need for further hearings upon the receipt of the
 4 Government’s response to any petition. The Court may enter an amended order
 5 without further notice to the parties.
 6         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 7 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 8 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 9 the United States forthwith shall publish for thirty (30) consecutive days on the
10 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
11 the United States’ intent to dispose of the properties in such manner as the Attorney
12 General may direct, and notice that any person, other than the Defendant, having or
13 claiming a legal interest in the above-listed forfeited properties must file a petition with
14 the Court within thirty (30) days of the final publication of notice or of receipt of actual
15 notice, whichever is earlier.
16         5.     This notice shall state that the petition shall be for a hearing to adjudicate
17 the validity of the petitioner's alleged interest in the property, shall be signed by the
18 petitioner under penalty of perjury, and shall set forth the nature and extent of the
19 petitioner's right, title or interest in the forfeited property and any additional facts
20 supporting the petitioner's claim and the relief sought.
21         6.     The United States shall also, to the extent practicable, provide direct
22 written notice to any person known to have alleged an interest in the properties that are
23 the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for published
24 notice as to those persons so notified.
25         7.     Upon adjudication of all third-party interests, this Court will enter an
26 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the aforementioned
27 assets, in which all interests will be addressed.
28 //
                                                -3-                            19cr2026
 1        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4
 5 Dated: August 14, 2019
 6                                               __________________________
                                                 Hon. John A. Houston
 7                                               United States District Court
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-                          19cr2026
